 Case 1:19-cv-14130-NLH Document 22 Filed 08/12/20 Page 1 of 3 PageID: 808



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   DAVID EVDOKIMOW,                      1:19-cv-14130 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Craig Carpenito, United States Attorney
Vera Varshavsky, Assistant United States Attorney
US Attorneys Office
District of New Jersey
970 Broad Street
7th Floor
Newark, NJ 07102

     Attorneys for Respondent

Lawrence S. Lustberg
Gibbons, PC
One Gateway Center
Newark, NJ 07102-5310

     Attorneys for Petitioner


HILLMAN, District Judge

     WHEREAS, Petitioner David Evdokimow filed a motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255 on June 21, 2019, see ECF No. 1; and

     WHEREAS, an evidentiary hearing is scheduled for August 19,

2020 and August 26, 2020 to be conducted over video-
 Case 1:19-cv-14130-NLH Document 22 Filed 08/12/20 Page 2 of 3 PageID: 809



conferencing; and

     WHEREAS, the parties have requested the Court’s guidance on

the issues to be addressed at the hearing, ECF Nos. 20 & 21; and

     WHEREAS, the parties have agreed to permit the United

States present its evidence first; and

     WHEREAS, the Court invites testimony on the issues

presented in Petitioner’s July 30, 2020 letter, ECF No. 21, with

the exception of the propriety of the closing argument.           The

Court will address the closing argument claim on the papers,

      THEREFORE, IT IS on this      12th     day of August, 2020

     ORDERED that the Court invites testimony on:

     Whether trial counsel was responsible for delays in

preparing amended tax returns;

     Whether trial counsel told Petitioner that Anna Koleva

could call Diane Meyers the night before Meyers testified;

     Whether trial counsel conducted an adequate investigation

of Augusto Da Silva;

     Whether trial counsel was disorganized and understaffed;

     Whether Kridel drank to excess or fell asleep at trial;

     Whether the failure to investigate Apostle; the failure to

investigate and call character witnesses; the failure to prepare

Grigor Damyanov to be a defense witness; the refusal to accept

William J. Morrison’s suggestions for his expert testimony; and

the failure to prepare for the possibility that Ginger Sweeton

                                    2
 Case 1:19-cv-14130-NLH Document 22 Filed 08/12/20 Page 3 of 3 PageID: 810



would not testify were tactical or strategic; and it is further

     ORDERED that the United States shall present its evidence

first; and it is further

     ORDERED that the Court presumes that the witnesses shall be

sequestered during testimony.      This does not include Petitioner

and one case agent to be identified by the United States who may

view the entire proceedings.      Absent an application to be

relieved from this order, all other witnesses shall not be

permitted to view the proceedings when they are not testifying.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
